USDC IN/ND case 2:20-cr-00023-PPS-JEM document 31 filed 06/17/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )     NO. 2:20 CR 23-PPS/JEM
                                             )
 DORIAN HALL,                                )
                                             )
               Defendant.                    )


                                         ORDER

       This matter is before me on the findings and recommendation of Magistrate

Judge John E. Martin relating to defendant Dorian Hall’s agreement to enter a plea of

guilty to Counts 1 and 21 of the indictment pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. [DE 24, 29.] Following a hearing on the record on June 2, 2021 [DE

29], Judge Martin found that defendant understands the charges, his rights, and the

maximum penalties; that defendant is competent to plead guilty; that there is a factual

basis for defendant’s plea; that the defendant knowingly and voluntarily entered into

his agreement to enter a plea of guilty to Count 1 of the indictment charging him with

filing false tax returns in violation of 26 U.S.C. § 7206(1); and knowingly and voluntarily

entered into his agreement to enter a plea of guilty to Count 21 of the indictment

charging him with aiding or assisting in the preparation of false tax returns in violation

of 26 U.S.C. § 7206(2); and that defendant's change of plea hearing could not be delayed

without serious harm to the interests of justice. Judge Martin recommends that the
USDC IN/ND case 2:20-cr-00023-PPS-JEM document 31 filed 06/17/21 page 2 of 2


Court accept defendant’s plea of guilty and proceed to impose sentence. Neither party

has filed a timely objection to Judge Martin’s findings and recommendation.

      ACCORDINGLY:

      Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Dorian Hall’s plea of guilty, to which no objection has been filed,

the Court hereby ADOPTS the findings and recommendation [DE 29] in their entirety.

       Defendant Dorian Hall is adjudged GUILTY of Counts 1 and 21 of the

indictment.

      The sentencing hearing is SET for October 14, 2021 at 1:30 p.m.

Hammond/Central time.

ENTERED: June 17, 2021.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT
